Name: Commission Regulation (EC) No 1817/2002 of 11 October 2002 repealing Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  animal product;  Europe; NA;  means of agricultural production;  economic policy
 Date Published: nan

 Avis juridique important|32002R1817Commission Regulation (EC) No 1817/2002 of 11 October 2002 repealing Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in Spain Official Journal L 276 , 12/10/2002 P. 0018 - 0018Commission Regulation (EC) No 1817/2002of 11 October 2002repealing Regulation (EC) No 416/2002 adopting exceptional support measures for the pigmeat market in SpainTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 20 thereof,Whereas:(1) On account of the outbreak of classical swine fever in certain production regions in Spain, animal health measures were adopted by the Spanish authorities under Articles 9, 10 and 11 of Council Directive 2001/89/EC of 23 October 2001 introducing Community measures for the control of classical swine fever(3). Exceptional support measures for Spain's pigmeat market were adopted by Commission Regulation (EC) No 416/2002(4), as last amended by Regulation (EC) No 907/2002(5).(2) In the light of the progress made on animal health, the exceptional market support measures should be discontinued. Regulation (EC) No 416/2002 should accordingly be repealed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 416/2002 is hereby repealed.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 316, 1.12.2001, p. 5.(4) OJ L 63, 6.3.2002, p. 19.(5) OJ L 142, 31.5.2002, p. 31.